DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the term “substantially” as a moderator of “planar” renders the claims indefinite. It is unclear what qualifies as substantially planar or not. The specification does not provide any description that would enable one of ordinary skill in the art to be capable of defining to what degree or tolerance “substantially” encompasses. Furthermore, Applicant has argued that the substrate is flexible and must not be planar to function (see page 4 of Response 06/21/2022).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2007/0214897 A1).
Regarding claim 1, Ogawa (‘897) teach a flexible circuit, comprising: a substantially planar substrate including a first portion of a first shape and a second portion of a second shape that is different from the first shape; a first substantially planar force-sensing coil disposed on the first portion; and a first substantially planar location coil disposed on the second portion (#1 and #2 see [0037]-[0038], [0040]-[0041], [0046]; and Fig. 1).
Regarding claim 2, Ogawa (‘897) teach the flexible circuit of claim 1, wherein the second portion includes a first segment connected to a second segment by a first connector segment, the first substantially planar location coil being disposed on the first segment and a second substantially planar location coil being disposed on the second segment (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 3, Ogawa (‘897) teach the flexible circuit of claim 2, wherein the first segment and first substantially planar location coil forms a generally mirror image of the second segment and second substantially planar location coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 4, Ogawa (‘897) teach the flexible circuit of claim 3, wherein the first substantially planar location coil has a clockwise orientation and the second substantially planar location coil has a counterclockwise orientation (see [0049]).
Regarding claim 5, Ogawa (‘897) teach the flexible circuit of claim 3, wherein the substantially planar substrate further comprises a third portion including a third segment connected to a fourth segment by a second connector segment, a third substantially planar location coil being disposed on the third segment and a fourth substantially planar location coil being disposed on the fourth segment, and wherein the third segment and third substantially planar location coil mirror the fourth segment and fourth substantially planar location coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 6, Ogawa (‘897) teach the flexible circuit of claim 5, wherein the substantially planar substrate further includes a fourth portion connected to and disposed between the first portion, the second portion, and the third portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 7, Ogawa (‘897) teach the flexible circuit of claim 6, wherein the fourth portion is connected to the first portion, the second portion, and the third portion by a third connector segment, a fourth connector segment, and a fifth connector segment, respectively (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 8, Ogawa (‘897) teach the flexible circuit of claim 7, wherein the substantially planar substrate further comprises a sixth connector segment connecting the first segment to the second segment and a seventh connector segment connecting the third segment to the fourth segment (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 9, Ogawa (‘897) teach the flexible circuit of claim 6, wherein a portion of the second substantially planar location coil extends from the second segment of the second portion to a first solder joint on the fourth portion via the first connector segment and the first segment of the second portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 10, Ogawa (‘897) teach the flexible circuit of claim 9, wherein an extension of the force-sensing coil extends to a second solder joint on the fourth portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 11, Ogawa (‘897) teach the flexible circuit of claim 10, wherein the force-sensing coil is configured to receive electromagnetic signals from a transmitter coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 12, Ogawa (‘897) teach the flexible circuit of claim 6, wherein the first shape comprises a circular profile and the second shape comprises a substantially rectangular profile (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 13, Ogawa (‘897) teach the flexible circuit of claim 12, wherein the circular shape comprises a trefoil shape having a fifth segment upon which is disposed the first substantially planar force-sensing coil, a sixth segment upon which is disposed a second substantially planar force-sensing coil, and a seventh segment upon which is disposed a third substantially planar force-sensing coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 14, Ogawa (‘897) teach the flexible circuit of claim 6 wherein the substantially planar substrate includes between two layers and ten layers (see [0047]).
Regarding claim 15, Ogawa (‘897) teach the flexible circuit of claim 6, wherein an additional material is disposed on at least one of the second portion, the third portion, and the fourth portion (see [0047]).
Regarding claim 16, Ogawa (‘897) teach the flexible circuit of claim 15, wherein the additional material includes polyimide (see [0046]).
Regarding claim 17, Ogawa (‘897) teach the flexible circuit of claim 16, wherein the additional material further includes an adhesive (see [0047]).
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive: Applicant argues that the use of the limitation “substantially planar” throughout claims 1-23 is definite.  Examiner disagrees. The specification does not provide any description that would enable one of ordinary skill in the art to be capable of defining to what degree or tolerance “substantially” encompasses. Applicant has failed to point to a single disclosure within the specification that provides any support for the position that “substantially planar” has definite meaning. Furthermore, Applicant argues on the bottom of page 4 that it is required that the substrate is not planar but in fact is required to be flexible to deform to a non-planar shape to function “such that it can be manipulated further for assembly into a catheter.” Therefore, the use of “substantially planar” is, in itself, an omission of the required non-planar shape necessary for the claimed invention to function, but the disclosure leaves one of ordinary skill in the art to be uncertain to what non-planar shape the substrate must be in order or the invention to function.
Regarding the 102 rejection of claim 1, the limitation “a first portion of a first shape and a second portion of a second shape that is different from the first shape” is significantly broader than the interpretation that Applicant appears to be giving the limitation. A portion of a shape is not required implicitly or explicitly to be the shape itself e.g. a circular portion of a triangle and a circular portion of a square. Since a portion of the shape is not defined by the claim to be anything specific, calling one shape to be different than a second shape does not meaningfully limit the claim since the claim elements at issue are the first and second portions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793